Citation Nr: 9922666	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-03736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from June 1971 to 
July 1973.  

The current case comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating action entered by the 
Roanoke, Virginia, Regional Office (RO) which, among other 
things, granted service connection for PTSD, and assigned a 
10 percent disability evaluation, effective from August 1996.  
A notice of disagreement with that decision was received in 
April 1997, and a statement of the case (SOC) was issued in 
June 1997.  In an April 1998 rating action entered by the 
Washington, DC, RO (to which the veteran's claims file was 
apparently transferred in June 1997), the veteran's 
disability evaluation for PTSD was increased to 30 percent, 
effective from August 1996.  Thereafter, supplemental 
statements of the case (SSOCs) were issued in May 1998 and 
December 1998 and, in March 1999, the veteran's 
representative submitted a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) to the RO.  
Subsequently, the case was forwarded to the Board.   

REMAND

Under applicable law, a perfected appeal to the Board of a 
particular decision entered by a Department of Veterans 
Affairs (VA) regional office consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after an SOC has been furnished, 
a substantive appeal received within 60 days of the issuance 
of the SOC or within the remainder of the one-year period 
following notification of the decision being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

As indicated in the chronology of this appeal, described in 
the Introduction portion of this Remand, it appears that the 
veteran has not submitted a substantive appeal addressing the 
issue considered by this Remand, either within one year after 
the decision being appealed was made or within 60 days of the 
issuance of an SOC or SSOC.  There is provision for extending 
the time limits prescribed above, if an appellant files a 
timely request for an extension.  38 C.F.R. § 20.303.  The 
record does not reflect that the veteran herein requested an 
extension of time in which to file his substantive appeal.  
The United States Court of Appeals for Veterans Claims has 
held that, if a claimant fails to file a substantive appeal 
in a timely manner, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  
See also YT v. Brown, 9 Vet.App. 195 (1996); Cuevas v. 
Principi, 3 Vet.App. 542, 546 (1992).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).  Since a timely substantive 
appeal is clearly a requirement, and not a mere procedural 
technicality, the Board must consider whether the veteran's 
appeal should be dismissed for lack of jurisdiction.

However, we note that the RO did not raise the issue of 
timeliness of the substantive appeal and, therefore, the 
veteran is not aware that it is an issue in this matter.  The 
Court has held that, when the Board addresses an issue that 
has not been addressed by the RO, the Board must consider 
whether the appellant would be prejudiced by the Board's 
going forward on that issue without first remanding for the 
RO to develop the issue in the first instance.  See Bernard 
v. Brown, 4 Vet.App. 384, 393 (1993), noting that "the 
original SOC may have been insufficient to inform the 
claimant of the governing law and regulation [and t]herefore, 
the claimant may not have received sufficient notice of the 
need to address that issue in his or her submissions, 
arguments, and testimony on appeal."

We also note that, in a Report of Contact prepared and 
submitted to the Board in August 1999, the veteran's 
representative organization, the Veterans of Foreign Wars of 
the United States, asserted that this appeal should be 
returned to the RO because of the lack of a substantive 
appeal in the claims file, as well as the veteran's failure 
to file a statement indicating his satisfaction with the 
action taken by the RO as described in the SSOCs which were 
issued to him.

In view of the foregoing, the Board believes that, in the 
interest of fairness and due process, the veteran's claim 
should be remanded to the RO so that the issue of whether he 
perfected a timely substantive appeal with regard to the 
January 1997 rating action can be thoroughly developed.  

Under the circumstances described above, the Board is 
remanding the veteran's case to the RO for the following 
action:

The RO should advise the veteran and his 
representative that the timeliness of his 
substantive appeal is in issue in the matter set 
forth on the front page of this Remand, and afford 
the veteran the opportunity to respond to, and/or 
submit any evidence pertinent to the issue of the 
timeliness of his substantive appeal with regard to 
this claim for benefits.  Thereafter, if the issue 
is not resolved to the veteran's satisfaction, the 
RO should provide the veteran and his 
representative a supplemental statement of the case 
which addresses the mandatory filing requirements 
for a timely substantive appeal, as set out in 
applicable law and regulations, including 38 
U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.202, 
20.302, 20.303, 20.305.

No action is required of the veteran until he is further 
informed, although he has the right to submit additional 
evidence and argument on the matter which the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



